Citation Nr: 0531140	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania 


THE ISSUE

Entitlement to service connection for the residuals of a 
facial injury and loss of teeth, to include the residuals of 
a failed dental procedure with loss of bone and implants.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel
INTRODUCTION

The veteran served on active duty from June 1995 to April 
1999.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied the veteran's claim of 
entitlement to service connection for the residuals of a 
facial injury and loss of teeth, to include the residuals of 
a failed dental procedure with loss of bone and implants 
(hereafter "the residuals of a failed dental procedure").  
A hearing was held before the undersigned Veterans Law Judge 
in Washington, D.C., in October 2005. 

The Board points out that during the course of this appeal 
the veteran's claims folder was transferred to the RO in 
Pittsburgh, Pennsylvania, as she resides overseas. 


FINDING OF FACT

1.  Prior to entering service in June 1995, the veteran was 
involved in a motor vehicle accident and sustained injuries 
to her face, including the loss of four maxillary incisors, 
and the loss of supporting alveolar bone.  

2.  While in service, the veteran received surgical treatment 
that included an anterior iliac crest (hip) bone harvest 
which was grafted to the anterior maxilla, and four teeth 
implants. 

3.  The medical evidence does not demonstrate that the 
veteran's pre-service facial injuries were aggravated by the 
inservice surgical treatment.




CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
residuals of a failed dental procedure are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.306, 3.381(c) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that she is entitled to service connection 
for the residuals of a failed dental procedure.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations modified VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) (2004).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In an April 2004 Statement of the Case the veteran was 
advised of the laws and regulations pertaining to her claim 
of entitlement to service connection for the residuals of a 
failed dental procedure.  This document informed her of the 
evidence of record and explained the reasons and bases for 
the denial of this claim.  

In addition, the veteran was sent a letter in September 2001 
that informed her of the evidence necessary to substantiate 
her claim, what evidence the RO would obtain, and what she 
could do to help obtain additional evidence.  This letters 
also, essentially, requested that she provide any medical 
evidence in her possession that pertained to this claim. 

The Board finds that the VCAA notice requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met 
with respect to this service connection issue and points out 
that notice was provided prior to the initial agency of 
original jurisdiction (AOJ) adjudication of the claim.  

With regard to the duty to assist, it is noted that a VA 
dental and oral examination was accomplished in September 
2003 and that the claims folder was forwarded to the 
examining dentist thereafter for a follow up opinion.  In 
addition, the veteran was afforded a Travel Board hearing, 
and there is no indication that any relevant evidence is 
available that has not been associated with the claims 
folder.

Thus, on appellate review of this claim, the Board sees no 
areas in which further development is needed.  Under these 
circumstances, the Board finds that appellate review, at this 
juncture, is appropriate.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 of the 
statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. 
§ 3.381(a) (2005).  Service connection may be granted for a 
dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether a dental condition is due to service trauma.  
38 C.F.R. § 3.381(b) (2005).  The significance of finding 
that a dental condition is due to service trauma is that a 
veteran will be eligible for VA dental treatment for the 
condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c) 
(2005).

Further, in determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered.  Treatment during service, 
including the filling or extraction of a tooth, or placement 
of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2005).

Again, the veteran claims that she is entitled to service 
connection for the residuals of a failed dental procedure.  
Her service medical records reflect that while on entrance 
examination of December 1994, a facial or dental injury or 
disability was not indicated, in 1995 - and some point prior 
to her June 16, 1995 entrance into service - she was involved 
in a motor vehicle accident and lost four maxillary incisors 
and supporting alveolar bone.  In fact, the accident was 
indicated on a June 1995 notation added to the December 1994 
examination report; and it was noted that the veteran had 
received dental work for missing teeth.  The Board concludes 
from the June 1995 notation of the accident, that the facial 
and dental injuries were noted at the time of entrance onto 
active duty, and therefore, the presumption of sound 
condition does not apply with regard to those injuries.  
Moreover, as the evidence shows that the injuries were 
sustained prior to entrance onto active duty, the Board 
concludes that the facial and dental injuries preexisted 
service.  Thus, the remaining question with regard to service 
connection is whether those dental injuries were aggravated 
during service due to trauma.

The service medical records also reflect that in June 1996, 
the veteran was admitted to the Womack Army Medical Center in 
Fort Bragg, North Carolina and underwent an anterior iliac 
crest (hip) bone harvest which was grafted to the anterior 
maxilla.  It is pointed out that the preoperative diagnosis 
was status post trauma to the anterior region of the  maxilla 
resulting in the loss of teeth 7, 8, 9, and 10, and maxillary 
anterior alveolar hypoplasia.  It was also indicated in the 
hospital report that the veteran had been questioned about 
her use of a removable denture and that she was unhappy with 
its function and esthetics.  

Thereafter, in January 1997 Stage I of the teeth implantation 
(for her four teeth, 7-10, lost as a result of the preservice 
motor vehicle accident) was accomplished.  The records 
reflect that the risks, benefits, alternatives, and 
complications were discussed prior to the procedure, and that 
this discussion included, among other things, pain, swelling, 
bruising, damage to the teeth, and the need for additional 
surgery and treatment.  Stage II surgery (for the maxillary 
implants) was performed in June 1997, and an additional 
repositioning procedure involving the site of tooth 10 was 
accomplished in August 1997.  A February 1999 dental record 
reflects that there was pronounced recession of the veteran's 
maxillary implants. 

The post-service medical evidence includes an October 2000 
outpatient treatment record from James T. Grimes, Jr., 
D.M.D., which indicates that the veteran's implants and/or 
graft had receded and that a future graft may be necessary.  

A VA dental examination was accomplished in September 2003, 
the report of which indicates that the claims folder was not 
available for review.  The examiner noted that following 
basic training, military dental service placed the veteran in 
a residence program as a training case despite the fact that 
her condition was incredibly difficult.  The examiner 
described the ensuing surgical procedures, and the veteran 
indicated that a year following surgery she was told by a 
dentist in Germany that her restorative dental work was 
starting to fail.  The veteran explained that she should have 
been told that the procedure would not last long and that the 
military should have proceeded in a reasonable manner.  

The examiner's observations included that the veteran's 
gingival health was excellent; that there was marked gingival 
recession around the four implants exposing the copings, and 
that the mucosal attachment on the number 10 implant was 
failing.  In addition, he noted that the veteran was 
reporting pain about the implants, especially around the 
number 10 tooth.  A panographic radiograph showed apparent 
excellent adaptation of the bone graft, noted bone loss 
around the implants, and showed excellent periodontal health 
around the natural dentition.
 
In the assessment portion of the examination report, the 
examiner noted an aesthetic failure of the restorative 
project, and that bone and tissue loss was unacceptable by 
any esthetic value.  The examiner pointed out that a common-
sense approach to the veteran's problem had been replaced by 
ego, and that unless the training team planned to follow up 
the complex restorative effort, it should have never been 
undertaken.  He further indicated that the veteran showed 
excellent care and maintenance of her dentition and 
periodontium, and that it was obvious that she was not 
completely informed that the elaborate reconstructive effort 
carried a high degree of failure.   

In concluding the report, the examiner stated that the 
veteran was used as a teaching case, and that her total 
health was not a consideration for the team of specialists 
who treated her.  He noted that while the military performed 
the highest degree of restorative treatment, it was well 
beyond their scope to undertake such an extensive effort.  
Finally, he pointed out that the military had no intention of 
following up on treatment and therefore abandoned the 
veteran, leaving her with whatever came her way, to include 
expenses and future treatment.  

Subsequent to this examination, the claims folder was 
forwarded to the examiner.  It was requested that he review 
the file and provide a medical opinion as to whether the 
veteran's preexisting facial injury was aggravated during her 
military service.  In a January 2004 memorandum, the examiner 
noted that the preservice motor vehicle accident caused the 
veteran to lose all four maxillary incisors and the 
accompanying alveolar bone support, creating a severe defect.  
The examiner, after reviewing the claims folder, concluded 
that the veteran received a restorative effort of the highest 
quality, noting that she received bone and gingival grafts, 
four independent teeth implants, and outstanding cosmetic 
replacements.  

The examiner noted that although the approach taken by the 
military was highly "technique sensitive" and complex, the 
final effort was superior.  He pointed out that the area of 
the injury was restored with the intention of returning her 
to her natural state (i.e. pre-accident state).  The examiner 
concluded that the veteran's facial injury was not aggravated 
by the inservice treatment but rather was improved.  
Specifically, he pointed out that lost bone was replaced by a 
graft and that lost teeth were replaced by implants with 
excellent esthetic crowns.  

The examiner stated that problems identified during the 
September 2003 examination were related to bone resorption 
since the initial implant placement and the accompanying 
gingival recession representing a less than perfect smile.  
He noted that, while he had found that the number 10 implant 
was not responding as well as the others, it was nevertheless 
very serviceable.  The examiner also indicated that treatment 
did not deteriorate the preservice facial injury but that the 
restoratative effort itself was deteriorating.  With regard 
to the former, the examiner stated that the treatment in 
service "superiorly addressed the injury and its negative 
esthetic effects."

Finally, the examiner noted that if the veteran was not given 
an opportunity to choose the method of reconstruction, he and 
other dentists at the clinic believed that the informed 
consent was improper and that the military did aggravate the 
veteran's problem, i.e., caused it to worsen.  He noted that 
if, however, as he and the other dentists suspected, 
alternate methods of reconstruction were discussed and the 
veteran chose the treatment received, she was responsible for 
the choice.  

In various statements of record, the veteran indicated that 
she and military dentists decided that she would be better 
off with dental implants instead of the dental partials she 
had been using.  She noted that the whole process was very 
painful and that her implants were becoming uncovered because 
of bone deterioration.  The veteran indicated that, while she 
was unable to eat certain foods prior to receiving the 
implants, she did not worry about infection and pain, and 
that she was told the restoration would last a lifetime.  She 
indicated that while in service she was told that she would 
have no trouble getting follow-up treatment from VA.  

During the October 2005 Travel Board hearing, the veteran 
added that she wore a partial denture intermittently prior to 
receiving implants, and reiterated that she was told that VA 
would cover future expenses when she separated from service.  
She testified that during her final inservice dental 
examination it was recommended that she see an oral surgeon 
for a skin graft to cover an area that was deteriorating.  
The veteran stated that the bone continued to deteriorate and 
that her teeth were starting to point straight ahead as 
opposed to down, and that dentists have told her that she 
would have to go through the entire process again (i.e. the 
same procedure accomplished in service) because the bone was 
deteriorating due to the failed surgical procedure.  Finally, 
she noted that the surgical procedure in service amounted to 
dental trauma. 

Taking into account all of the relevant evidence of record, 
discussed above, the Board finds that service connection is 
not warranted for the residuals of a failed dental procedure.  
While the Board does not doubt that the veteran experiences 
pain related to her implants and maxillary bone graft, that 
the graft has receded, and that future treatment, including 
oral surgery, may be necessary, the inservice surgical 
procedures nevertheless had the effect of ameliorating the 
residuals of the veteran's pre-service facial injuries.  See 
38 C.F.R. §§ 3.303, 3.381(c) (2005).  Specifically, the 
veteran entered service without her four front maxillary 
incisors and with maxillary anterior bone loss.  In the next 
few years, as discussed above, bone harvested from her hip 
was grafted to anterior maxilla and her four teeth were 
replaced with implants.  

Clearly, while there were, and continue to be, some 
complications involving the veteran's mouth following the 
procedure, the medical evidence does not support a finding 
that the veteran's facial injuries were aggravated by the 
procedure.  In fact, and as noted above, the VA dentist who 
examined the veteran reviewed the claims folder and opined, 
in January 2004, that, essentially, the veteran's condition 
was improved and not aggravated by the inservice treatment.  
He noted that the restoration itself was deteriorating but 
indicated that the treatment itself did not deteriorate or 
worsen the preservice injuries but rather "superiorly 
addressed" them.  

The Board recognizes that, in his September 2003 report when 
the examiner was relying on history provided by the veteran 
as to the treatment she had received in service, the examiner 
was adamant that the procedure performed in service was 
beyond the scope of the military dentists, and the tone of 
his report was argumentative when discussing the treatment 
the veteran received in service.  He did not at that time, 
however, opine that the treatment aggravated the pre-service 
facial injuries.  Moreover, in his January 2004 report, his 
tone changed significantly upon his review of the entire 
claims folder to include the veteran's service medical 
records.  

In any event, the Board notes that the examiner's comments in 
the January 2004 memorandum regarding informed consent are 
not relevant to the claim, which does not turn on whether the 
veteran gave informed consent to the surgery or not (although 
it appears that she did, despite her contentions to the 
contrary), but rather whether the surgical treatment 
aggravated the pre-service facial injuries.  See 38 C.F.R. 
§ 3.306 (2005).  In this case, this Board finds that such 
treatment did not aggravate the veteran's preservice 
injuries.  

The Board sympathizes with the veteran, and, again, does not 
doubt that she has dealt with some problems and complications 
involving the residuals of the pre-service facial injuries.  
However, to the extent that she claims that the in-service 
surgical procedure aggravated these injuries, the Board 
points out that, because she is a lay person, her own 
statements do not constitute competent medical or dental 
evidence or a competent medical or dental opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
matters involving special experience or special knowledge 
require the opinions of witnesses skilled in that particular 
science, art, or trade).

The preponderance of the evidence is against this claim of 
entitlement to service connection for the residuals of a 
failed dental procedure and as such, the benefit-of-the-doubt 
doctrine does not apply; and, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of a failed dental 
procedure with loss of bone and implants is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


